Exhibit 10.27

 

POST EMPLOYMENT AGREEMENT

 

THIS POST EMPLOYMENT AGREEMENT (“AGREEMENT”), is made and entered into on
December 3, 2003, by and between MIKOHN GAMING CORPORATION, a Nevada corporation
(“MIKOHN”), and Denny Garcia (“GARCIA”).

 

W I T N E S S E T H:

 

WHEREAS, MIKOHN and GARCIA deem it to be in their respective best interests to
enter into an AGREEMENT pursuant to the terms herein stated and conclude
GARCIA’s employment as of December 31, 2003;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:

 

  1. Payment. MIKOHN shall pay to GARCIA a payment (the “Settlement Payment”)
equal to $600,000 USD in full and final satisfaction of all obligations of
MIKOHN to GARCIA pursuant to that certain Employment Agreement dated January 1,
2000 as well as all related amendments pertaining thereto (Collectively,
“Employment Agreement”). The Settlement Payment shall be in thirty-six (36)
monthly payments of $16,666.66 USD commencing January 1, 2004 and continuing on
the first of each month thereafter for the remaining thirty-five (35) months.

 

  2 Medical Benefits & Life Insurance. MIKOHN agrees that GARCIA will be offered
medical benefits for himself under the same terms as he received them prior to
the execution of this Agreement. The medical benefits granted hereunder shall
extend to his spouse for vision coverage only. These executive medical benefits
will expire on December 31, 2006. Additionally, MIKOHN agrees to disclaim any
interest it has in GARCIA’s Life Insurance Policy that MIKOHN established during
GARCIA’s employment. GARCIA acknowledges that upon execution of this Agreement,
he shall assume all responsibility for premium payments associated with such
policy going forward.

 

  3 Vacation Pay. In addition to the Settlement Payment payable hereunder,
GARCIA shall receive payment for all vacation time earned and unused up through
and including December 31, 2003. (“Vacation Payment”) This Vacation Payment
shall be made in conjunction with the first installment of the Settlement
Payment on January 1, 2004.

 

  4 Consultancy Agreement. In further consideration of the Settlement Payment,
up through and including December 31, 2006, GARCIA agrees to be available for
reasonable sales consultation to MIKOHN at no additional cost, the scope and
objectives of which shall be within MIKOHN’s sole and reasonable discretion. At
all times until December 31, 2006, GARCIA’s relationship with MIKOHN shall be
one of an independent contractor.

 

  5 Contractor’s License. GARCIA agrees to allow MIKOHN to retain the use of
GARCIA’s Contractor’s license in the State of Nevada as necessary and
applicable, until such time as MIKOHN separately completes the necessary
qualification process for this license. MIKOHN agrees to separately compensate
GARCIA in a reasonable manner for this service in a market rate for services of
this type that is mutually agreed between the parties.

 

  6 P & M Platform. Upon execution of this AGREEMENT, MIKOHN agrees to provide
GARCIA with a non-exclusive, royalty-free license, with no right to sub-license,
the intellectual property comprising the P& M game platform until December 31,
2006. MIKOHN and GARCIA agree to separately negotiate a price for any other
tangible P& M platform assets, should GARCIA be interested in acquiring same.

 

  7 Laptop. GARCIA shall be entitled to retain and keep two (2) laptops mutually
agreed between the parties for his own personal use.

 

1



--------------------------------------------------------------------------------

  8 Covenant of Confidentiality. All documents, records, files, manuals, forms,
materials, supplies, computer programs, trade secrets, customer lists, and other
information which came into GARCIA’s possession from time to time during
GARCIA’s employment by MIKOHN, and/or any of MIKOHN’s subsidiaries or
affiliates, shall be deemed to be confidential and proprietary to MIKOHN and
shall remain the sole and exclusive property of MIKOHN. GARCIA acknowledges that
all such confidential and proprietary information is confidential and
proprietary and not readily available to MIKOHN’s business competitors. GARCIA
agrees that GARCIA will return to MIKOHN all such confidential and proprietary
items (including, but not limited to, company badge and keys) in GARCIA’s
control or possession, and all copies thereof, and that GARCIA will not remove
any such items from the offices of MIKOHN. It is the intention of the parties
that the broadest possible protection be given to MIKOHN’s trade secrets and
proprietary information and nothing in this Section shall in any way be
construed to narrow or limit the protection and remedies afforded by the Uniform
Trade Secrets Act.

 

  9 Covenant of Non-Disclosure. Without the prior written approval of MIKOHN,
GARCIA shall keep confidential and not disclose or otherwise make use of any of
the confidential or proprietary information or trade secrets referred to in this
AGREEMENT nor reveal the same to any third party whomsoever, except as required
by law.

 

  10 Covenant of Non-Solicitation.

 

Employees. For a period of one (1) year from the date hereof, GARCIA, either on
GARCIA’s own account or for any person, firm, company or other entity, shall not
solicit, interfere with or induce, or attempt to induce, any employees of
MIKOHN, or any of its subsidiaries or affiliates to leave their employment or to
breach their employment AGREEMENT, if any, with MIKOHN.

 

Customers. For a period of one (1) year from the date hereof, GARCIA, either on
GARCIA’s own account or for any person, firm, company or other entity, shall not
solicit or induce, or attempt to induce, any customer of MIKOHN to purchase any
products or services which compete with any products or services offered by
MIKOHN at the time of the termination of the employment relationship.

 

  11 Covenant of Cooperation and Assistance. In consideration of the payments
made under this AGREEMENT to GARCIA by MIKOHN, upon request by MIKOHN, GARCIA
agrees to cooperate with and assist MIKOHN in any matters with which GARCIA was
involved during GARCIA’s employment by MIKOHN including, but not limited to, any
administrative or legal matters. MIKOHN shall reimburse GARCIA for reasonable
out-of-pocket expenses incurred in providing such assistance.

 

  12 Covenant Against Competition. For a period of two (2) years from the date
hereof (the “Non-Compete Term”), GARCIA shall not directly or indirectly engage
in or become a partner, officer, principal, employee, consultant, investor,
creditor or stockholder of any business, proprietorship, association, firm,
corporation or any other business entity which is engaged or proposes to engage
or hereafter engages in any business which competes with the business of MIKOHN
and/or any of MIKOHN’s subsidiaries or affiliates in any geographic area in
which MIKOHN conducts business at the time of the termination or expiration of
the employment relationship. Notwithstanding the foregoing, nothing contained
herein shall prevent GARCIA from engaging in a business or accepting employment
with a business which sells to the gaming industry in a way that is not
competitive with MIKOHN. For the purposes of this Agreement, the sale of gaming
devices shall not be deemed to be competitive with MIKOHN. Lease and or
participation of gaming devices shall be deemed competitive, however, during the
Non-Compete Term, MIKOHN may allow GARCIA to do so on a case-by-case basis
within MIKOHN’s sole discretion.

 

  13 Non-Disparagement. Neither party shall make any remarks disparaging the
conduct or character of the other party or any of its affiliates, officers or
directors.

 

2



--------------------------------------------------------------------------------

  14 Release. Effective upon the execution of this AGREEMENT, GARCIA hereby
releases and forever discharges MIKOHN, together with MIKOHN’s past, present and
future officers, directors, shareholders, employees, agents, representatives,
subsidiaries, parent companies and affiliates, and their successors, heirs and
assigns, from any and all claims, demands, damages, actions, causes of action,
suits, debts, liabilities and obligations, liens, costs and expenses of any
nature, character and description, known or unknown, accrued or not yet accrued,
whether anticipated or unanticipated, arising from or in any way related to
GARCIA’s employment by MIKOHN which GARCIA now holds, or has any time heretofore
owned or held, or may at any time hereafter own or hold, by reason of any
manner, cause or thing whatsoever existing as of the date hereof or at any time
prior hereto. The foregoing notwithstanding, this release shall not apply to any
claim GARCIA’s may now or hereafter have for indemnity from MIKOHN in respect to
any claim asserted by third parties against GARCIA arising from acts or
omissions of GARCIA within the scope of his employment by MIKOHN.

 

  15 Arbitration. Any controversy involving the construction, application,
enforceability or breach of any of the terms, provisions, or conditions of this
AGREEMENT, including without limitation claims for breach of contract, violation
of public policy, breach of implied covenant, intentional infliction of
emotional distress or any other alleged claims which are not settled by mutual
AGREEMENT of the parties, shall be submitted to final and binding arbitration in
accordance with the rules of the American Arbitration Association at Las Vegas,
Nevada. The cost of arbitration shall be borne by the losing party. In
consideration of each party’s AGREEMENT to submit to arbitration any and all
disputes that arise under this AGREEMENT, each party agrees that the arbitration
provisions of this AGREEMENT shall constitute his/its exclusive remedy and each
party expressly waives the right to pursue redress of any kind in any other
forum. The parties further agree that the arbitrator acting hereunder shall not
be empowered to add to, subtract from, delete or in any other way modify the
terms of this AGREEMENT. Notwithstanding the foregoing, any party shall have the
limited right to seek equitable relief in the form of a temporary restraining
order or preliminary injunction in a court of competent jurisdiction to protect
itself from actual or threatened irreparable injury resulting from an alleged
breach of this AGREEMENT pending a final decision in arbitration.

 

  16 Authorization. MIKOHN and GARCIA each represent and warrant to the other
that he/she/it has the authority, power and right to deliver, execute and fully
perform the terms of this AGREEMENT.

 

  17 Entire AGREEMENT. GARCIA understands and acknowledges that this document
constitutes the entire AGREEMENT between GARCIA and MIKOHN with regard to
GARCIA’s employment by MIKOHN and GARCIA’s post-employment activities concerning
MIKOHN. This AGREEMENT supersedes any and all other written and oral Agreements
between the parties with respect to the subject matter hereof. Any and all prior
Agreements, promises, negotiations, or representations, either written or oral,
relating to the subject matter of this AGREEMENT not expressly set forth in this
AGREEMENT are of no force and effect. This AGREEMENT may be altered, amended, or
modified only in writing signed by all of the parties hereto. Any oral
representations or modifications concerning this instrument shall be of no force
and effect.

 

  18 Severability. If any term, provision, covenant, or condition of this
AGREEMENT is held by a court or other tribunal of competent jurisdiction to be
invalid, void, or unenforceable, the remainder of such provisions and all of the
remaining provisions hereof shall remain in full force and effect to the fullest
extent permitted by law and shall in no way be affected, impaired, or
invalidated as a result of such decision.

 

  19 Governing Law. Except to the extent that federal law may preempt Nevada
law, this AGREEMENT and the rights and obligations hereunder shall be governed,
construed and enforced in accordance with the laws of the State of Nevada.

 

  20

Taxes. All compensation payable hereunder is gross and shall be subject to such
withholding taxes and other taxes as may be provided by law. GARCIA shall be
responsible for the payment of all taxes

 

3



--------------------------------------------------------------------------------

 

attributable to the compensation provided by this AGREEMENT except for those
taxes required by law to be paid or withheld by MIKOHN.

 

  21 Assignment. This AGREEMENT shall be binding upon and inure to the benefit
of the successors and assigns of MIKOHN. GARCIA may not sell, transfer, assign,
or pledge any of GARCIA’s rights or interests pursuant to this AGREEMENT.

 

  22 Waiver. Either party’s failure to enforce any provision or provisions of
this AGREEMENT shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing such
provision or provisions and each and every other provision of this AGREEMENT.

 

  23 Captions. Titles and headings to sections in this AGREEMENT are for the
purpose of reference only and shall in no way limit, define, or otherwise affect
any provisions contained therein.

 

  24 Breach - Right to Cure. A party shall be deemed in breach of this AGREEMENT
only upon the failure to perform any obligation under this AGREEMENT after
receipt of written notice of breach and failure to cure such breach within ten
(10) days thereafter; provided, however, such notice shall not be required where
a breach or threatened breach would cause irreparable harm to the other party
and such other party may immediately seek equitable relief in a court of
competent jurisdiction to enjoin such breach.

 

  25 Acknowledgement. GARCIA acknowledges that he has been given a reasonable
period of time to study this AGREEMENT before signing it. GARCIA certifies that
he has fully read, has received an explanation of, and completely understands
the terms, nature, and effect of this AGREEMENT. GARCIA further acknowledges
that he is executing this AGREEMENT freely, knowingly, and voluntarily and that
his execution of this AGREEMENT is not the result of any fraud, duress, mistake,
or undue influence whatsoever. In executing this AGREEMENT, GARCIA does not rely
on any inducements, promises, or representations by MIKOHN other than the terms
and conditions of this AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have read, understood, and voluntarily
executed this AGREEMENT as of the day and year first above written.

 

       

MIKOHN GAMING CORPORATION

       

By:

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

DENNIS A. GARCIA      

Title:

                 

--------------------------------------------------------------------------------

 

4